UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      12/26/2019
FRANCO P. CERABONA, MD, et al.,                           :
                                                          :
                                        Plaintiffs,       :
                                                          :       19-cv-3119 (VSB)
                      -against-                           :
                                                          :            ORDER
MEDLINK SERVICE, INC., et al.,                            :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiffs’ December 20, 2019, letter requesting “a conference to set a

deposition schedule and, if necessary, to modify the Scheduling Order,” (Doc. 41), and

Defendants’ December 23, 2019, letter proposing a sixty-day extension of all discovery

deadlines, (Doc. 42).

        Rule 3 of my Individual Rules and Practices in Civil Cases requires parties to raise all

discovery disputes with the Court by “single letter, jointly composed” and to adhere strictly to

the meet and confer requirement of Federal Rule of Civil Procedure 37(a)(1). Further,

“[s]eparate and successive letters will not be read.”
       Accordingly, it is hereby:

       ORDERED that the parties’ requests are DENIED without prejudice for failure to comply

with my individual rules. If the parties are in agreement as to any proposed extension of the

discovery deadlines, they should submit a joint request in accordance with Rule 1G of my

Individual Rules, along with a revised proposed Case Management Plan and Scheduling Order.

SO ORDERED.

Dated: December 26, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
